In an action by a window cleaner, to recover damages for personal injuries, against the owner of the building in which he was injured, the jury rendered a verdict in his favor against the owner. The appeal is from so much of the judgment entered thereon as is in favor of respondent against appellant. Judgment, insofar as appealed from, reversed on the law and the facts, without costs, and complaint dismissed. In the course of cleaning a window in a room of appellant’s building, respondent used a board resting on a radiator as a means of getting out through the window and coming back into the room. He claimed that one of appellant’s employees, a stranger to respondent, had told him to step on the board; that it was secure. After having cleaned the window, respondent came back into the room and knelt or stood on the board. The board gave way, causing respondent to fall. He claimed that he relied on appellant’s employee for the safety of the board. There was no proof that this employee had anything to do with regard to respondent’s activities. He was in fact a sales engineer who had nothing to do with the maintenance of the building and could not bind appellant, under the proof adduced, in relation to the work of a window cleaner. No actionable negligence was proved. Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.